OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The record contains substantial evidence to support the finding that claimant’s employment was terminated for misconduct. We note that, contrary to claimant’s contention, misconduct remains a statutory ground which renders an employee ineligible for unemployment benefits (Labor Law, § 593), and was not affected by cases limiting the provoked discharge doctrine (e.g., Matter of De Grego [Levine], 39 NY2d 180, 184; Matter of James [Levine], 34 NY2d 491).
*957Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.